                 Case 20-10940-LSS           Doc 154       Filed 05/21/20      Page 1 of 7


                                 UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE
 -------------------------------------------------------------------x
                                                                   :
 In re                                                             : Chapter 11
                                                                   :
 ALPHA ENTERTAINMENT LLC,                                          : Case No. 20-10940 (LSS)
                                                                   :
                               1
                    Debtor.                                        :
                                                                   :
 -------------------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE


  STATE OF NEW YORK                  )
                                     ) ss:
  COUNTY OF KINGS                    )

  I, Sung Kim, declare:

      1. I am over the age of 18 years and not a party to this chapter 11 case.

      2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
         NY 11219.

      3. On the 18th day of May, 2020, DRC, acting under my supervision, caused a true and accurate
         copy of the Debtor’s Motion for an Order Authorizing the Debtor to Retain and Compensate
         Certain Professionals Utilized in the Ordinary Course of Business, Effective as of the
         Petition Date (Docket No. 142), to be served via electronic mail upon the parties as set forth
         on Exhibit 1; and via US First Class Mail delivery upon the parties as set forth on Exhibit 2,
         attached hereto.

  I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
  knowledge. Executed this 20th day of May, 2020, Brooklyn, NY.


                                                       By _____________________
                                                              Sung Kim
  Sworn before me this
  20th day of May, 2020


  _____________________
  Notary Public


 1
   The last four digits of the Debtor’s federal tax identification number, is 7778. The Debtor’s mailing
address is 1266 East Main St., Stamford, CT 06902.
Case 20-10940-LSS   Doc 154   Filed 05/21/20   Page 2 of 7
                                                Case 20-10940-LSS                  Doc 154 Filed 05/21/20               Page 3 of 7
                                                                                  Alpha Entertainment LLC
                                                                                      Electronic Mail
                                                                                       Exhibit Pages
Page # : 1 of 2                                                                                                                                         05/18/2020 06:58:55 PM
000078P001-1439S-016                          000078P001-1439S-016                           000079P001-1439S-016                          000081P001-1439S-016
BENESCH FRIEDLANDER COPLAN & ARONOFF LLP      BENESCH FRIEDLANDER COPLAN & ARONOFF LLP       BENESCH FRIEDLANDER COPLAN & ARONOFF LLP      BUCHANAN INGERSOLL & ROONEY PC
KEVIN M CAPUZZI;JOHN C GENTILE                KEVIN M CAPUZZI;JOHN C GENTILE                 WILLIAM E SCHONBERG                           MARY CALOWAY,ESQ
222 DELAWARE AVE.,STE 801                     222 DELAWARE AVE.,STE 801                      200 PUBLIC SQUARE STE 2300                    919 NORTH MARKET ST.,STE 990
WILMINGTON DE 19801                           WILMINGTON DE 19801                            CLEVELAND OH 44114                            WILMINGTON DE 19801
KCAPUZZI@BENESCHLAW.COM                       JGENTILE@BENESCHLAW.COM                        WSCHONBERG@BENESCHLAW.COM                     MARY.CALOWAY@BIPC.COM




000082P001-1439S-016                          000069P001-1439S-016                           000070P001-1439S-016                          000014P001-1439S-016
BUCHANAN INGERSOLL & ROONEY PC                BURR & FORMAN LLP                              BURR & FORMAN LLP                             DELAWARE ATTORNEY GENERAL
TYLER DISCHINGER,ESQ                          J CORY FALGOWSKI, ESQ                          EMILY C TAUBE                                 BANKRUPTCY DEPT
UNION TRUST BLDG                              1201 N MARKET ST.,STE 1407                     222 SECOND AVE. SOUTH,STE 2000                CARVEL STATE OFFICE BUILDING
501 GRANT ST.,STE 200                         WILMINGTON DE 19801                            NASHVILLE TN 37201                            820 N FRENCH ST 6TH FL
PITTSBURGH PA 15219                           JFALGOWSKI@BURR.COM                            ETAUBE@BURR.COM                               WILMINGTON DE 19801
TYLER.DISCHINGER@BIPC.COM                                                                                                                  ATTORNEY.GENERAL@STATE.DE.US


000008P001-1439S-016                          000004P001-1439S-016                           000061P001-1439S-016                          000060P001-1439S-016
DELAWARE DIVISION OF REVENUE                  DELAWARE SECRETARY OF STATE                    EARP COHN PC                                  ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
ZILLAH A FRAMPTON                             DIV OF CORPORATIONS FRANCHISE TAX              RICHARD M SCHLAIFER,ESQ                       MICHAEL I GOTTFRIED, ESQ
CARVEL STATE OFFICE BUILD 8TH FLOOR           PO BOX 898                                     20 BRACE RD STE 400                           10345 W OLYMPIC BLVD
820 N FRENCH ST                               DOVER DE 19903                                 CHERRY HILL NJ 08034                          LOS ANGELES CA 90064
WILMINGTON DE 19801                           DOSDOC_FTAX@STATE.DE.US                        RSCHLAIFER@EARPCOHN.COM                       MGOTTFRIED@ELKINSKALT.COM
FASNOTIFY@STATE.DE.US


000077P001-1439S-016                          000072P001-1439S-016                           000073P001-1439S-016                          000074P001-1439S-016
ENDEAVOR                                      GREENBERG TRAURIG LLP                          GREENBERG TRAURIG LLP                         GREENBERG TRAURIG LLP
ISABELLE MERCIER-DALPHOND                     SHARI L HEYEN                                  DENNIS A MELORO                               DAVID B KURZWEIL
200 FIFTH AVE                                 1000 LOUISIANA STE 1700                        THE NEMOURS BLDG                              3333 PIEDMONT RD.,NE STE 2500
NEW YORK NY 10010                             HOUSTON TX 77002                               1007 NORTH ORANGE ST.,STE 1200                ATLANTA GA 30305
IMERCIER@ENDEAVORCO.COM                       HEYENS@GTLAW.COM                               WILMINGTON DE 19801                           KURZWEILD@GTLAW.COM
                                                                                             MELOROD@GTLAW.COM


000075P001-1439S-016                          000075P001-1439S-016                           000075P001-1439S-016                          000076P001-1439S-016
JENNER & BLOCK LLP                            JENNER & BLOCK LLP                             JENNER & BLOCK LLP                            JENNER & BLOCK LLP
ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF   ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF    ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF   TODD C TORAL
919 THIRD AVE                                 919 THIRD AVE                                  919 THIRD AVE                                 633 WEST 5TH ST., STE 3600
NEW YORK NY 10022                             NEW YORK NY 10022                              NEW YORK NY 10022                             LOS ANGELES CA 90071-2054
RGORDON@JENNER.COM                            MHANKIN@JENNER.COM                             CWEDOFF@JENNER.COM                            TTORAL@JENNER.COM




000025P001-1439S-016                          000026P001-1439S-016                           000027P001-1439S-016                          000062P001-1439S-016
K&L GATES, LLP                                K&L GATES, LLP                                 K&L GATES, LLP                                LINEBARGER GOGGAN BLAIR & SAMPSON LLP
JOHN A. BICKS                                 JAMES A. WRIGHT III                            AARON S. ROTHMAN                              JOHN P DILLMAN
599 LEXINGTON AVE                             599 LEXINGTON AVENUE                           599 LEXINGTON AVENUE                          P O BOX 3064
NEW YORK NY 10022                             NEW YORK NY 10022                              NEW YORK NY 10022                             HOUSTON TX 77253-3064
JOHN.BICKS@KLGATES.COM                        JAMES.WRIGHT@KLGATES.COM                       AARON.ROTHMAN@KLGATES.COM                     HOUSTON_BANKRUPTCY@PUBLICANS.COM
                                            Case 20-10940-LSS             Doc 154 Filed 05/21/20                Page 4 of 7
                                                                         Alpha Entertainment LLC
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 2                                                                                                                           05/18/2020 06:58:55 PM
000058P001-1439S-016                      000059P001-1439S-016                      000056P001-1439S-016                      000056P001-1439S-016
MCCARTER & ENGLISH LLP                    MCCARTER & ENGLISH LLP                    NC SPORTS LLC                             NC SPORTS LLC
MATTHEW J RIFINO, ESQ                     SHEILA E CALELLO,ESQ                      JONATHAN R HURST                          JONATHAN R HURST
RENAISSANCE CENTRE                        100 MULBERRY ST                           ONE CHAGRIN HIGHLANDS                     ONE CHAGRIN HIGHLANDS
405 N KING ST.,8TH FLOOR                  FOUR GATEWAY CENTER                       2000 AUBURN DRIVE STE 315                 2000 AUBURN DRIVE STE 315
WILMINGTON DE 19801                       NEWARK NJ 07102                           BEACHWOOD OH 44122                        BEACHWOOD OH 44122
MRIFINO@MCCARTER.COM                      SCALELLO@MCCARTER.COM                     JONATHAN@NCSPORTS.US                      NEIL@NCSPORTS.US


000083P001-1439S-016                      000063P001-1439S-016                      000063P001-1439S-016                      000016P001-1439S-016
OFFICE OF THE ATTORNEY GENERAL OF TEXAS   RUBIN LLC                                 RUBIN LLC                                 SECURITIES AND EXCHANGE COMMISSION
JASON B BINFORD, ASST ATTORNEY GENERAL    PAUL A RUBIN;HANH HUYNH                   PAUL A RUBIN;HANH HUYNH                   SEC OF THE TREASURY OFFICE OF GEN COUNSEL
BANKRUPTCY & COLLECTIONS DIVISION         345 SEVENTH AVE.,,21ST FLOOR              345 SEVENTH AVE.,,21ST FLOOR              100 F ST NE
P O BOX 12548- MC 008                     NEW YORK NY 10001                         NEW YORK NY 10001                         WASHINGTON DC 20549
AUSTIN TX 78711-2548                      PRUBIN@RUBINLAWLLC.COM                    HHUYNH@RUBINLAWLLC.COM                    SECBANKRUPTCY@SEC.GOV
JASON.BINFORD@OAG.TEXAS.GOV


000017P001-1439S-016                      000071P001-1439S-016                      000005P001-1439S-016                      000057P001-1439S-016
SECURITIES AND EXCHANGE COMMISSION        STARK & STARK PC                          US ATTORNEY FOR DELAWARE                  WHITEFORD TAYLOR & PRESTON LLC
PHIL OFC BANKRUPTCY DEPT                  JOSEPH H LEMKIN,ESQ                       CHARLES OBERLY ELLEN SLIGHTS              SCOTT M HARE, ESQ
ONE PENN CENTER                           P O BOX 5315                              1313 NORTH MARKET ST                      200 FIRST AVE., FLOOR 3
1617 JFK BLVD STE 520                     PRINCETON NJ 08543                        WILMINGTON DE 19801                       PITTSBURGH PA 15222
PHILADELPHIA PA 19103                     JLEMKIN@STARK-STARK.COM                   USADE.ECFBANKRUPTCY@USDOJ.GOV             SHARE@WTPLAW.COM
SECBANKRUPTCY@SEC.GOV




                Records Printed :         36
Case 20-10940-LSS   Doc 154   Filed 05/21/20   Page 5 of 7
                                             Case 20-10940-LSS                    Doc 154   Filed 05/21/20             Page 6 of 7
                                                                                 Alpha Entertainment LLC
                                                                                      Exhibit Pages

Page # : 1 of 2                                                                                                                                        05/18/2020 06:58:26 PM
000064P001-1439S-016                       000013P001-1439S-016                             000068P001-1439S-016                          000078P001-1439S-016
47 BRAND LLC                               ARIZONA ATTORNEY GENERALS OFFICE                 BANKRUPTCY ADMINISTRATION                     BENESCH FRIEDLANDER COPLAN & ARONOFF LLP
JOE KEANE                                  PO BOX 6123                                      CHRISTINE R ETHERIDGE                         KEVIN M CAPUZZI;JOHN C GENTILE
15 SOUTHWEST PARK                          MD 7611                                          WELLS FARGO VENDOR FINANCIAL SERVICES LLC     222 DELAWARE AVE.,STE 801
WESTWOOD MA 02090                          PHOENIX AZ 85005-6123                            A RICOH USA PROGRAM                           WILMINGTON DE 19801
                                                                                            P O BOX 13708
                                                                                            MACON GA 31208-3708


000079P001-1439S-016                       000030P002-1439S-016                             000081P001-1439S-016                          000082P001-1439S-016
BENESCH FRIEDLANDER COPLAN & ARONOFF LLP   BEXEL NEP INTEGRATED SOLUTIONS                   BUCHANAN INGERSOLL & ROONEY PC                BUCHANAN INGERSOLL & ROONEY PC
WILLIAM E SCHONBERG                        DEAN NACCARATO                                   MARY CALOWAY,ESQ                              TYLER DISCHINGER,ESQ
200 PUBLIC SQUARE STE 2300                 2 BETA DR                                        919 NORTH MARKET ST.,STE 990                  UNION TRUST BLDG
CLEVELAND OH 44114                         PITTSBURGH PA 15238                              WILMINGTON DE 19801                           501 GRANT ST.,STE 200
                                                                                                                                          PITTSBURGH PA 15219



000069P001-1439S-016                       000070P001-1439S-016                             000043P002-1439S-016                          000053P002-1439S-016
BURR & FORMAN LLP                          BURR & FORMAN LLP                                CP COMMUNICATIONS                             DC STADIUM LLC
J CORY FALGOWSKI, ESQ                      EMILY C TAUBE                                    JERRY GEPNER                                  CHRIS DEUBERT
1201 N MARKET ST.,STE 1407                 222 SECOND AVE. SOUTH,STE 2000                   9965 18TH ST N                                100 POTOMAC AVE SW
WILMINGTON DE 19801                        NASHVILLE TN 37201                               ST.PETERSBURG FL 33716                        WASHINGTON DC 20024




000014P001-1439S-016                       000008P001-1439S-016                             000004P001-1439S-016                          000006P001-1439S-016
DELAWARE ATTORNEY GENERAL                  DELAWARE DIVISION OF REVENUE                     DELAWARE SECRETARY OF STATE                   DELAWARE SECRETARY OF STATE
BANKRUPTCY DEPT                            ZILLAH A FRAMPTON                                DIV OF CORPORATIONS FRANCHISE TAX             DIVISION OF CORPORATIONS
CARVEL STATE OFFICE BUILDING               CARVEL STATE OFFICE BUILD 8TH FLOOR              PO BOX 898                                    401 FEDERAL ST STE 4
820 N FRENCH ST 6TH FL                     820 N FRENCH ST                                  DOVER DE 19903                                DOVER DE 19901
WILMINGTON DE 19801                        WILMINGTON DE 19801



000007P001-1439S-016                       000061P001-1439S-016                             000060P001-1439S-016                          000077P001-1439S-016
DELAWARE STATE TREASURY                    EARP COHN PC                                     ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP     ENDEAVOR
BANKRUPTCY DEPT                            RICHARD M SCHLAIFER,ESQ                          MICHAEL I GOTTFRIED, ESQ                      ISABELLE MERCIER-DALPHOND
820 SILVER LAKE BLVD                       20 BRACE RD STE 400                              10345 W OLYMPIC BLVD                          200 FIFTH AVE
STE 100                                    CHERRY HILL NJ 08034                             LOS ANGELES CA 90064                          NEW YORK NY 10010
DOVER DE 19904



000009P001-1439S-016                       000072P001-1439S-016                             000073P001-1439S-016                          000074P001-1439S-016
FRANCHISE TAX BOARD                        GREENBERG TRAURIG LLP                            GREENBERG TRAURIG LLP                         GREENBERG TRAURIG LLP
BANKRUPTCY SECTION MS A 340                SHARI L HEYEN                                    DENNIS A MELORO                               DAVID B KURZWEIL
PO BOX 2952                                1000 LOUISIANA STE 1700                          THE NEMOURS BLDG                              3333 PIEDMONT RD.,NE STE 2500
SACRAMENTO CA 95812-2952                   HOUSTON TX 77002                                 1007 NORTH ORANGE ST.,STE 1200                ATLANTA GA 30305
                                                                                            WILMINGTON DE 19801



000001P001-1439S-016                       000002P001-1439S-016                             000075P001-1439S-016                          000076P001-1439S-016
INTERNAL REVENUE SVC                       INTERNAL REVENUE SVC                             JENNER & BLOCK LLP                            JENNER & BLOCK LLP
CENTRALIZED INSOLVENCY OPERATION           CENTRALIZED INSOLVENCY OPERATION                 ROBERT D GORDON;MARC B HANKIN;CARL N WEDOFF   TODD C TORAL
PO BOX 7346                                2970 MARKET ST                                   919 THIRD AVE                                 633 WEST 5TH ST., STE 3600
PHILADELPHIA PA 19101-7346                 MAIL STOP 5 Q30 133                              NEW YORK NY 10022                             LOS ANGELES CA 90071-2054
                                           PHILADELPHIA PA 19104-5016
                                                         Case 20-10940-LSS                   Doc 154   Filed 05/21/20           Page 7 of 7
                                                                                            Alpha Entertainment LLC
                                                                                                 Exhibit Pages

Page # : 2 of 2                                                                                                                                               05/18/2020 06:58:26 PM
000067P001-1439S-016                                   000025P001-1439S-016                            000026P001-1439S-016                      000027P001-1439S-016
JONATHAN HAYES                                         K&L GATES, LLP                                  K&L GATES, LLP                            K&L GATES, LLP
ADDRESS INTENTIONALLY OMITTED                          JOHN A. BICKS                                   JAMES A. WRIGHT III                       AARON S. ROTHMAN
                                                       599 LEXINGTON AVE                               599 LEXINGTON AVENUE                      599 LEXINGTON AVENUE
                                                       NEW YORK NY 10022                               NEW YORK NY 10022                         NEW YORK NY 10022




000062P001-1439S-016                                   000058P001-1439S-016                            000059P001-1439S-016                      000010P001-1439S-016
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                  MCCARTER & ENGLISH LLP                          MCCARTER & ENGLISH LLP                    MICHIGAN DEPT OF TREASURY TAX POL DIV
JOHN P DILLMAN                                         MATTHEW J RIFINO, ESQ                           SHEILA E CALELLO,ESQ                      LITIGATION LIAISON
P O BOX 3064                                           RENAISSANCE CENTRE                              100 MULBERRY ST                           430 WEST ALLEGAN ST
HOUSTON TX 77253-3064                                  405 N KING ST.,8TH FLOOR                        FOUR GATEWAY CENTER                       2ND FLOOR AUSTIN BUILDING
                                                       WILMINGTON DE 19801                             NEWARK NJ 07102                           LANSING MI 48922



000080P001-1439S-016                                   000056P001-1439S-016                            000083P001-1439S-016                      000003P001-1439S-016
MISSOURI DEPT OF REVENUE                               NC SPORTS LLC                                   OFFICE OF THE ATTORNEY GENERAL OF TEXAS   OFFICE OF THE US TRUSTEE
STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL        JONATHAN R HURST                                JASON B BINFORD, ASST ATTORNEY GENERAL    844 KING ST
BANKRUPTCY UNIT                                        ONE CHAGRIN HIGHLANDS                           BANKRUPTCY & COLLECTIONS DIVISION         STE 2207
P O BOX 475                                            2000 AUBURN DRIVE STE 315                       P O BOX 12548- MC 008                     WILMINGTON DE 19801
JEFFERSON CITY MO 65105-0475                           BEACHWOOD OH 44122                              AUSTIN TX 78711-2548



004442P001-1439A-016                                   000063P001-1439S-016                            000015P001-1439S-016                      000016P001-1439S-016
QUARLES AND BRADY LLP                                  RUBIN LLC                                       SECURITIES AND EXCHANGE COMMISSION        SECURITIES AND EXCHANGE COMMISSION
101 EAST KENNEDY BLVD STE 3400                         PAUL A RUBIN;HANH HUYNH                         NY REG OFFICE BANKRUPTCY DEPT             SEC OF THE TREASURY OFFICE OF GEN COUNSEL
TAMPA FL 33602-5195                                    345 SEVENTH AVE.,,21ST FLOOR                    BROOKFIELD PL                             100 F ST NE
                                                       NEW YORK NY 10001                               200 VESEY ST STE 400                      WASHINGTON DC 20549
                                                                                                       NEW YORK NY 10281-1022



000017P001-1439S-016                                   000012P001-1439S-016                            000071P001-1439S-016                      000066P001-1439S-016
SECURITIES AND EXCHANGE COMMISSION                     SOCIAL SECURITY ADMINISTRATION                  STARK & STARK PC                          TICKET MASTER
PHIL OFC BANKRUPTCY DEPT                               OFFICE OF THE GEN COUNSEL REGION 3              JOSEPH H LEMKIN,ESQ                       RICHARD PATTI
ONE PENN CENTER                                        300 SPRING GARDEN ST                            P O BOX 5315                              9348 CIVIC CENTER DRIVE
1617 JFK BLVD STE 520                                  PHILADELPHIA PA 19123                           PRINCETON NJ 08543                        BEVERLY HILLS CA 90210
PHILADELPHIA PA 19103



000005P001-1439S-016                                   000011P001-1439S-016                            000057P001-1439S-016                      000065P001-1439S-016
US ATTORNEY FOR DELAWARE                               US EPA REG 3                                    WHITEFORD TAYLOR & PRESTON LLC            XOS TECHNOLOGIES INC
CHARLES OBERLY ELLEN SLIGHTS                           OFFICE OF REG COUNSEL                           SCOTT M HARE, ESQ                         KRISTIN DESROCHERS
1313 NORTH MARKET ST                                   1650 ARCH ST                                    200 FIRST AVE., FLOOR 3                   181 BALLARDVALE ST.,STE 101B
WILMINGTON DE 19801                                    PHILADELPHIA PA 19103                           PITTSBURGH PA 15222                       WILMINGTON MA 01887




          Records Printed :                       52
